        Case 1:20-cv-00236-SES Document 120 Filed 06/15/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
MIRANDA DOXZON,                       :       1:20-CV-00236
                                      :
                    Plaintiff,        :       (Magistrate Judge Schwab)
                                      :
       v.                             :
                                      :
DEPARTMENT OF HUMAN                   :
SERVICES OF THE                       :
COMMONWEALTH OF                       :
PENNSYLVANIA; MEG SNEAD,              :
in her official Capacity as Acting    :
Secretary of the Department of        :
Human Services; TERESA D. MILLER, :
in her individual capacity, and KEVIN :
HANCOCK, in his individual capacity, :
                                      :
                    Defendants.       :


                                     ORDER
                                   June 15, 2021

       On June 25, 2020, the defendants filed a motion to dismiss the amended

complaint. The briefing on that motion was stayed during settlement discussions.

But after settlement discussions proved unfruitful, the stay was lifted, and the

defendants were ordered to file a brief in support of their motion to dismiss on or

before June 14, 2021. The defendants have not, however, filed a brief in support of

their motion to dismiss.1


1
 Rather, on June 14, 2021, the defendants filed an answer to the amended
complaint. See doc. 119.
        Case 1:20-cv-00236-SES Document 120 Filed 06/15/21 Page 2 of 2




      Based on the foregoing and in accordance with M.D. Pa. L.R. 7.5

(providing, in pertinent part, that if a timely brief in support of a motion is not

filed, the motion shall be deemed withdrawn), IT IS ORDERED that the

defendants’ motion (doc. 32) to dismiss the amended complaint is deemed

WITHDRAWN.




                                               S/Susan E. Schwab
                                               Susan E. Schwab
                                               United States Magistrate Judge




                                           2
